Citation Nr: 9913624	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982 and from February 1983 to August 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal. 


FINDINGS OF FACT

The veteran underwent a left inguinal herniorrhaphy in 
service and has recurrent epididymitis; measurement of the 
left testis as 4X2 centimeters on the left versus 5.5X3 
centimeters on the right with a low sperm count and low 
volume of semen, but he is not diagnosed as sterile except by 
history, and there is no association of sterility to the 
veteran's service or recurrent epididymitis by competent 
medical authority.


CONCLUSION OF LAW

The claim for assignment of special monthly compensation for 
"loss" or "loss of use" of one or more creative organs is 
not well grounded.  38 U.S.C.A. §§ 1114(k), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service connected for status post residuals of 
epididymitis, with complaints of reoccurring pain, evaluated 
as 10 percent disabling under Diagnostic Code 7599-7510.  The 
veteran is not presently claiming increased evaluation for 
residuals of epididymitis.  The veteran is presently claiming 
special monthly compensation for loss of use of a creative 
organ to include sterility as secondary to epididymitis.

Special monthly compensation (SMC) under 38 U.S.C. 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, etc.  
This special compensation is payable in addition to the basic 
rate of compensation otherwise payable on the basis of degree 
of disability. 

Service connection may be granted for a disorder which is 
proximately due to or the result of or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1997); 
Allen v. Brown, 7 Vet. App. 439 (1995).  With regard to the 
claim for special monthly compensation, the issues at hand 
are whether the claimed conditions (loss of use) currently 
exist and, if so, whether they are the residuals of 
epididymitis or otherwise related to service.

The threshold question that must be resolved with regard to 
the claim is whether the appellant has presented evidence 
that the claim is well grounded.  38 U.S.C.A. § 5107(a); 
Epps. v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation. Id.

A bare allegation of a disorder that is related to service is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for to be well grounded, there must be a 
medical diagnosis of a current disability, medical or lay 
evidence of the incurrence of a disease or injury in service, 
and medical evidence of a nexus between the inservice disease 
or injury and the current disability.  Epps, at 1468.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit, 5 Vet. App. at 
93.

Under 38 C.F.R. § 3.350(a), mirroring and implementing then 
38 U.S.C. § 314(k) (recodified as 38 U.S.C.A. § 1114(k)(West 
1991)), SMC was payable for each anatomical loss or loss of 
use of one or more creative organs.  The General Counsel's 
opinion VAOPGCPREC 5-89, that is binding on VA did address 
the statutory interpretation of then 38 U.S.C. § 314(k), 
concluding that Congress intended SMC for either anatomical 
loss or loss of use of creative organs.   

Regarding the issue of what is "nonfunctioning," the 
diagnostic code for testis removal itself does not provide a 
definition of the term.  However, the regulation pertaining 
to special monthly compensation, 38 C.F.R. § 3.350, does 
provide guidelines for ascertaining "loss" or "loss of 
use" of a creative organ.  The regulation provides that 
there is loss of use of a testis where there is (1) reduction 
of diameters to one third of normal; (2) loss of diameters to 
one- half of normal with considerable alteration of 
consistency; or (3) absence of spermatozoa.  

There is currently evidence of reduction of the diameters of 
the veteran's left testis, according to the December 1996 VA 
examination, but to less than one third of normal and there 
is no reported alteration of the consistency of the testis.  
That report detailed the measurement of the left testis as 
4X2 centimeters on the left versus 5.5X3 centimeters on the 
right.  With respect to absence of spermatozoa,  the evidence 
suggests that the veteran has a low sperm count and low 
volume of semen.  The December 1996 report indicates rare 
motile sperm with sluggish motion.  The relevant impression 
was chronic left scrotum pain, most likely secondary to 
chronic epididymitis since scrotal surgery in service.  
History of sterility was corroborated by abnormal sperm 
count, but etiology was unclear.  

In a May 1997 VA examination reported a history of having 
undergone herniorrhaphy in service.  Nevertheless, he 
reported being sexually active and that he had no problems 
with erection.  He had been trying to have children recently 
without success.  He completely denied impotence but claimed 
sterility.  Impression was status post left inguinal 
herniorrhaphy with no recurrence of hernia.  He had recurrent 
epididymitis with constant pain in the left side of the 
scrotum.  The veteran also had occasional pain in the right 
side.  Sterility by history.  Semen analysis showed rare 
motile sperm.  The veteran's recurrent epididymitis was only 
on the left side and unilateral epididymitis cannot cause 
sterility so the etiology of sterility is unclear.  

The veteran's representative has offered an excerpt from 
Harrison's Principles of Internal Medicine Thirteenth 
Edition: "which provides 'disorders of sperm transport may 
cause infertility in as many as 6 percent of infertile men 
with normal virilization.  The obstruction may be unilateral 
or bilateral, congenital or acquired.  In men with unilateral 
obstruction of sperm transport, the infertility may result 
from antisperm antibodies.'"

Applying the clinical findings to the governing criteria for 
ascertaining "loss" or "loss of use" of a creative organ, 
the Board finds that the criteria prevent favorable 
consideration of the veteran's condition from entitlement to 
special monthly compensation.  The dimensions of the 
veteran's left testicle do not fit the criteria for special 
monthly compensation.  The Board observes that "history" of 
sterility does not constitute sterility per se, and the 
veteran has a sperm count, albeit low, which precludes 
qualifying on the basis of absence of spermatozoa.  The 
veteran has produced 1.5 milliliters of semen for testing.  
With this record, the Board is without basis to find the 
veteran's claim as well grounded for consideration of an 
award of SMC.  

Even if the veteran were sterile, there is no basis to 
associate such a condition to service or to a service 
connected disability.  There is no evidence of sterility in 
service, and the May 1997 VA examination specifically 
dissociated the veteran's epididymitis to such a condition.  
With regard to whether the medical article or treatise 
evidence offered by the appellant's representative satisfies 
the nexus element for a well-grounded claim, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has held that such evidence, 
standing alone, is sufficient to well ground a claim if it 
discusses generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  See Wallin 
v. West, 11 Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  That is, it is necessary to provide 
medical evidence that is specific with regard to the causal 
link between a veteran's past and present disabilities.  Id.  
The text offered does not associate unilateral recurrent 
epididymitis to the claimed condition in the veteran's case.  
The veteran's own statements, taken together with published 
medical authorities, are too general and inconclusive, and do 
not provide the requisite medical evidence demonstrating a 
causal relationship between what amounts to a claimed 
disability and service.  See Wallin, Sacks, supra; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996). 

There is no current medical diagnosis of chronic or organic 
sterility, except by history, and the veteran, as a 
layperson, is not competent to offer a medical diagnosis or 
provide an etiological basis for a medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
the current diagnosis indicates a low sperm count, and, as a 
practical matter, the veteran may not be able to father 
children.  However,  there is no competent evidence that such 
a condition could be or is  related to the veteran's 
epididymitis or otherwise to his military service.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Because the veteran has failed to meet this 
burden, the Board finds that his claims for SMC is not well 
grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 
49,747 (1992).  

Further, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette at 77-78. 


ORDER

The claim of entitlement to special monthly compensation is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

